                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                              4:17CV3050

       vs.
                                                              ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official capacities.;
TIM LINKE, in their individual and official
capacities.; ERIC JONES, in their
individual and official capacities.; and
PATRICK BORER, in their individual and
official capacities.;

                    Defendants.


      The parties filed a Joint Stipulation Regarding Extension of Deadlines set in
Filing No. 141. (Filing No. 144). The stipulation states that, due to the ongoing
novel coronavirus pandemic emergency, the parties postponed their March 19,
2020 mediation. They are hopeful that their mediation can be reset for June or July
2020. The parties further indicate that they plan to engage in facilitated telephone
and email negotiations with their chosen mediator’s assistance prior to the
rescheduled mediation date. However, as a result of the delayed mediation, the
parties request the extension of certain discovery deadlines.

      Accordingly, IT IS ORDERED:

      1)     The parties’ stipulation (Filing No. 144) is granted.

      2)     As to the first phase of discovery, the progression schedule is
             amended as follows:

                a. The deposition deadline is September 4, 2020.
         b. The discovery deadline is September 4, 2020.
         c. The summary judgment deadline is October 2, 2020.

Dated this 23rd day of March, 2020.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
